             Case 1:20-cv-09934-ER Document 1 Filed 11/25/20 Page 1 of 3



LSK&D #: 250-0167 / 4817-4424-8786
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
HAMID KAABIANPOUR,
                                                                    Docket No.:
                                                   Plaintiff,

                         -against-                                  NOTICE OF REMOVAL

LUIS A. BATISTA and FEDERAL EXPRESS
CORP.,

                                               Defendants.
----------------------------------------------------------------x


        Defendants allege as follows for their notice of removal:

        1.       On or about October 21, 2020, Plaintiff Hamid Kaabianpour filed a

complaint, Exhibit A hereto, in a civil action for money damages in New York Supreme

Court, Bronx County, under index no. 32293/2020.

        2.       Defendants served an answer to the complaint on or about November 13,

2020, Exhibit B.

        3.       This action is removable to this court under 28 U.S.C. §1441, in that the

amount in controversy exceeds the sum of seventy five thousand dollars ($75,000.00),

exclusive of interest and costs, the citizenship of the parties is completely diverse, and

this notice is filed within 30 days of defendants’ receiving a response to their Demand for

Damages.

        4.       Plaintiff was and is a citizen of Secaucus, New Jersey when this action was

commenced and, upon information and belief, at the filing of this notice.

        5.       Defendant Federal Express Corporation is a Delaware Corporation having

its principal place of business in Memphis, Tennessee.
              Case 1:20-cv-09934-ER Document 1 Filed 11/25/20 Page 2 of 3




         6.     Defendant Luis A. Batista is a resident of Bronx County, New York.

         7.     The allegations above as to defendants’ citizenship were true when the

action was commenced and are true when this notice is filed.

         8.     Neither the Summons nor the Complaint states the amount plaintiff

demands as damages. Defendants received plaintiff’s response to Demand for Damages

on November 16, 2020, showing that plaintiff’s demand is $1,000,000, whereupon the

action became removable. The response to Demand for Damages is annexed as Exhibit

C. This notice is filed within thirty days of receipt of the plaintiff’s response to Demand for

Damages.

         WHEREFORE, Defendants, Federal Express Corporation and Luis A. Batista,

pray that this action now pending against them in the Supreme Court of the State of New

York, Bronx County, be removed therefrom to this Court.

Dated:          New York, New York
                November 25, 2020

                                         Yours, etc.

                                         LESTER SCHWAB KATZ & DWYER, LLP

                                         John DeMatteo III
                                         ________________________________
                                         John DeMatteo III
                                         Attorneys for Defendants
                                         LUIS A. BATISTA and FEDERAL EXPRESS
                                         CORP.
                                         100 Wall Street
                                         New York, New York 10005
                                         (212) 964-6611
         Case 1:20-cv-09934-ER Document 1 Filed 11/25/20 Page 3 of 3




TO:

Friedman Sanchez, LLP
16 Court Street, 26th Floor
Brooklyn, New York 11241
Attn: Andrew M. Friedman, Esq.
T: 718.797.2488
E: andrew@fks-law.com
